Tilson, Judge:
The three appeals listed above have been submitted for decision upon a stipulation to the effect that the price at the date of exportation of this merchandise at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country of exportation, in usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including all costs, charges, and expenses specified in section 402 (d) of the Tariff Act of 1930, was 36 Czechoslovakian K. C. per one thousand pieces, net.
On the agreed facts I find and hold the proper dutiable value of the marcasites covered by these appeals to be 36 Czechoslovakian K. C. per one thousand pieces, net. Judgment will be rendered accordingly.